872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul E. STUBBLEFIELD, Plaintiff-Appellant,v.Otis R. BOWEN, M.D., Secretary of Health and Human Services,Defendant-Appellee.
No. 88-5552.
United States Court of Appeals, Sixth Circuit.
April 3, 1989.

RYAN, Circuit Judge.


1
Plaintiff Paul E. Stubblefield appeals the district court's affirmance of the Secretary's denial of his claim for social security disability benefits and supplemental security income benefits.  Plaintiff argues that the Secretary erred in finding that plaintiff had the residual functional capacity to perform sedentary work.


2
Based on our review of the record, we find that the Secretary's finding that defendant had the residual functional capacity to perform sedentary work is supported by substantial evidence.  Therefore, we affirm the Secretary's denial of benefits.  We need not address plaintiff's argument that the district court erred in its review of the Secretary's decision because whether or not the district court erred, this court must affirm the Secretary's decision if it is supported by substantial evidence.   See Cieutat v. Bowen, 824 F.2d 348, 359-60 (5th Cir.1987).


3
The judgment of the district court is AFFIRMED.